DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the relevant prior art is summarized below.
GB 2248237, cited in the International Search Report for International Application PCT/ US2016/057843, discloses penetrating compositions comprising aqueous dispersions of polyurethane-urea for staining and protecting porous substrates such as wood.  A method for preparing a treated cellulosic material as claimed is not disclosed.
Ashmore et al (US 2006/0240263), cited in the International Search Report for International Application PCT/ US2016/057843, discloses a method for preserving wood comprising contacting the wood with a composition comprising an aqueous polymer dispersion, at least one surfactant and a wood preservative.  The polymer of the aqueous polymer dispersion can be a polyurethane.  A method for preparing a treated cellulosic material as claimed is not disclosed.
Dahl (US 3778302) discloses a treatment of impregnating permeable materials such as paper materials with polyurethane to improve dry and wet tensile strength resistance to delamination while maintaining flexibility.  Impregnating the paper in a second treatment protocol with a hydrophobic amine is not disclosed 
Conner et al (US 6183550) discloses a sizing composition comprising an aqueous dispersion of a paper sizing compound, which is in some embodiments a 
Reed et al (US 2015/0020985) discloses contacting at least one side of a paper with an aqueous composition to wet the paper and contacting the paper with a wet strength resin.  The aqueous composition can contain a surfactant such as a polyethoxylated tallow amine, and the strength resin can comprise a polyurethane in addition to a wet strength resin.  The paper can also be treated with a wet strength resin at the wet end of the process.  Impregnating the paper in a first treatment protocol with a polyurethane and in a second treatment protocol with a hydrophobic amine is not disclosed.
	The prior art fails to disclose or provide motivation for a process comprising Impregnating a cellulosic material in a first treatment protocol with a polyurethane and in a second treatment protocol with a hydrophobic amine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748